Citation Nr: 0837596	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 Rating Decision by the 
Columbia, South Carolina RO that denied service connection 
for a right knee injury.


FINDING OF FACT

A currently diagnosed right knee disability, including 
arthritis, was not shown during service, in the first post-
service year, or for many years after service; the 
preponderance of the evidence of record is against a finding 
that any currently diagnosed right knee condition is related 
to service.


CONCLUSION OF LAW

Service connection for a right knee disability is denied. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA sent a letter to the veteran in February 2005 informing 
the veteran what evidence was necessary to substantiate his 
claim, the evidence VA would seek to provide, and the 
evidence and information the veteran was to provide, as 
required by 38 C.F.R. § 3.159.  The letter adequately met 
VCAA notice requirements, including what was necessary to 
prove the veteran's knee injury claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record VA 
treatment records and service treatment and personnel 
records.  The veteran submitted a letter from a fellow former 
soldier supporting the claim of service connection for a 
right knee injury during service.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the second factor above, the Court of Appeals 
for Veterans Claims has stated that this element requires a 
"classic factual assessment".    McLendon v. Nicholson, 20 
Vet. App. 79, 82 (2006).  Under the third consideration, to 
support the need for a medical examination, the evidence of 
record need only indicate that symptoms of a disability, as 
opposed to a disability itself, may be associated with his 
active service.  Duenas v. Principi, 18 Vet. App. 512, 517-18 
(2004).

In this case, VA did not provide an examination for a right 
knee disability.  No examination was necessary, because there 
is no evidence establishing that an event, injury, or disease 
of the right knee occurred in service, nor is there any 
evidence establishing that the veteran's disability 
manifested itself during the applicable presumptive period.  
Further, there is no evidence that the veteran exhibited any 
symptoms of a right knee disability that could be associated 
with the veteran's service.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§  5102, 5103, and 
5103A; 38 C.F.R. §§  3.159(b), 20.1102; Pelegrini, supra; 
Quartuccio, supra.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is one such chronic disease; the 
presumption applies if the condition is manifested to a 
compensable degree within the first post-service year.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, there is no approximate balance of the evidence.  The 
large majority of the evidence clearly supports a finding 
that the veteran's currently diagnosed right knee disability 
is unrelated to service.

The veteran has alleged that while in Vietnam, he fell and 
injured his right knee.  The incident occurred when he 
hurriedly left the shower after an alarm sounded.  He states 
that "a bunch of guys fell on me and my right leg went out 
from under me and it twisted."  He alleges he was 
hospitalized "for a month to 6 weeks[]" following the 
incident.

The veteran indicated on both his induction and separation 
examinations that he had a "'trick' or locked knee", but 
did not indicate which knee or knees he had trouble with.  
The induction examiner found the veteran fit for military 
service, and the separation examiner found the veteran's knee 
issue "to be of no apparent medical significance."  Each of 
these reports was signed off on by the veteran.

The veteran's service medical records (SMR) include reference 
to an incident in February 1969 in which the veteran sprained 
his left knee.  On three separate occasions in the veteran's 
SMRs, Army medical staff indicated the veteran had injured 
his left knee, spraining his medial collateral ligament.  All 
three documents identify the involved knee as the left.  No 
mention was ever made of his right knee.  During his 
treatment, the veteran developed a fever creating concern for 
a "septic knee", but the fever subsided.  According to 
reports, the veteran was discharged on February 20, 1969, 
less than three weeks after the incident, and ordered to only 
participate in "light duty for one week."

Subsequent to the veteran's service, there is no evidence of 
any complaints or findings regarding the left knee.  

As for the right knee, the records from the veteran's period 
of service fail to document any right knee injury during 
service.  There were no complaints or findings related to the 
right knee shown at separation or within the first post-
service year.  Additionally, right knee problems were not 
shown until decades after service.  The first evidence of any 
complaints regarding his right knee is from a March 2004 VA 
"New Patient History and Physical" report, in which the 
veteran claimed "rt knee pain, worse with overuse."  
Subsequently, in January 2005, the veteran complained to a VA 
nurse-practitioner that he was suffering from right knee 
pain: "[history] of hyperextension and twisting injury while 
in Vietnam, which required hospitalization for a long time.  
Has had episodic problems through out the years, but over the 
last year he has had increasing pain with [range of motion] 
and instability."  In March 2005, after a follow-up X-ray, a 
radiologist opined that the veteran had "moderate 
degenerative change[]" in his right knee.

VA received a letter in May 2005 from a former soldier who 
served with the veteran who stated that after a "red alert" 
happened when the soldiers were showering, the veteran 
"twisted his Right knee [and] fell, then two other men fell 
on top of his Right Knee[.]"

In July of 2005, the veteran provided a supplemental 
statement in conjunction with his substantive appeal, in 
which he stated that he injured both knees in the incident, 
but it was his right knee that was more seriously injured, 
and his right knee that has continued to cause him problems 
since service.  He is unable to get any of the medical 
records regarding his treatment since service because 
"many" of the doctors who treated him have passed away.

The Board finds that while the evidence does establish a 
current disability of the right knee, it also shows that the 
disability is not the result of an injury which occurred 
during service.  Initially, the Board finds that the in-
service injury in 1969 was indeed to the left knee, and not 
the right.  Three medical reports originating from the 
veteran's treatment immediately following the incident only 
addressed the veteran's left knee injury.  There is no 
indication in the reports that the veteran injured both 
knees, as he has alleged.  Although a former soldier who 
served with the veteran submitted a letter indicating the 
veteran injured his right knee, this evidence is dramatically 
outweighed by the three separate reports in the SMRs 
indicating that the injury was to the veteran's left knee.  

Even if the Board were to accept that the veteran injured his 
right knee during combat in service, there is no evidence 
showing that this injury was chronic.  A right knee 
disability was not shown at separation or in the first post 
service year.  Additionally, there is no history of a right 
knee injury or disability until March 2004, when he reported 
the problem to a VA doctor.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Based on the weight of the 
evidence against the veteran's claim, the veteran is not 
entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b).

A presumptive connection does not apply for the veteran's 
right knee arthritis.  As discussed, there is no indication 
of arthritis until March 2004.  For presumptive service 
connection to apply, the arthritis must have manifested 
itself to a compensable degree within the first post-service 
year, which did not occur in this case.

For numerous reasons, service connection for a right knee 
disability must be denied.  Weighing heavily against the 
claim are the following:  the absence of any contemporarily 
documented trauma to the right knee in service; clear 
evidence that the only in-service knee injury was to the 
veteran's left knee; the lack of a right knee problem at 
separation; the absence of any sign, symptom, or diagnosis of 
arthritis (or any other right knee problem) within the first 
post service year; the absence of any complaints or findings 
related to the right knee for more than 30 years after 
service; and the absence of any medical evidence linking the 
current right knee problem to service.  Without evidence 
(medical or otherwise) linking a current right knee disorder 
to some aspect of the veteran's period of service, the claim 
for service connection must be denied.  

While the veteran may believe that his right knee problems 
had their onset during service, he is not a medical 
professional competent to diagnose a condition or opine as to 
its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).



ORDER


Service connection for a right knee disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


